—In an action for a divorce and ancillary relief, the plaintiff wife appeals, as limited by her brief, from so much of an order of the Supreme Court, Richmond County (Marrero, J.), entered January 17, 1996, as denied those branches of her motion which were to vacate and set aside a judgment against the defendant husband in favor of his former attorney, Roberta D. Asher, and for leave to withdraw $9,000 from escrow funds for the repayment of loans incurred by her in order to pay her own counsel fees.
Ordered that the order is affirmed insofar as appealed from, without costs to the nonparty respondent.
Under the circumstances of this case, the trial court’s refusal to allow the withdrawal of $9,000 from escrow funds belonging to both parties to repay loans that the wife incurred to pay counsel fees was not an improvident exercise of its discretion.
The wife’s remaining contentions, raised for the first time on appeal, are not properly before this Court. O’Brien, J. P., Thompson, Santucci and McGinity, JJ., concur.